IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


EDWARD H. ARNOLD AND JEANNE D. : No. 439 EAL 2014
ARNOLD                            :
                                  :
                                  : Petition for Allowance of Appeal from the
            v.                    : Order of the Superior Court
                                  :
                                  :
CHERNERY MANAGEMENT, INC.; ROY :
E. HAHN; LARRY J. AUSTIN; HARRIS  :
MYCFO, INC.; PHIL GROVES; ART     :
SHAW; FRANK TIRELLI; STARS        :
HOLDING COMPANY, INC. F/K/A       :
MYCFO, INC.; HOULIHAN CAPITAL,    :
LLC; HOULIHAN CAPITAL HOLDINGS, :
INC. F/K/A HOULIHAN VALUATION     :
ADVISORS, INC.; COGENT CAPITAL    :
F/K/A HOULIHAN VALUATION          :
ADVISORS, INC.; LEBOEUF LAMB      :
GREENE & MACRAE LLP N/K/A DEWEY :
& LEBOEUF, LLP; GRAHAM R. TAYLOR; :
SIDLEY AUSTIN LLP; R.J. RUBLE;    :
GRANT THORNTON LLP; HILLWOOD      :
INVESTMENT FUND LLC; THOMSON      :
INVESTMENT FUND LLC; AND EPPING :
INVESTMENT FUND LLC               :
                                  :
                                  :
PETITION OF: ART SHAW             :


EDWARD H. ARNOLD AND JEANNE D. : No. 440 EAL 2014
ARNOLD                           :
                                 :
                                 : Petition for Allowance of Appeal from the
           v.                    : Order of the Superior Court
                                 :
                                 :
CHERNERY MANAGEMENT, INC.; ROY :
E. HAHN; LARRY J. AUSTIN; HARRIS :
MYCFO, INC.; PHIL GROVES; ART    :
SHAW; FRANK TIRELLI; STARS       :
HOLDING COMPANY, INC. F/K/A      :
MYCFO, INC.; HOULIHAN CAPITAL,          :
LLC; HOULIHAN CAPITAL HOLDINGS,         :
INC. F/K/A HOULIHAN VALUATION           :
ADVISORS, INC.; COGENT CAPITAL          :
F/K/A HOULIHAN VALUATION                :
ADVISORS, INC.; LEBOEUF LAMB            :
GREENE & MACRAE LLP N/K/A DEWEY         :
& LEBOEUF, LLP; GRAHAM R. TAYLOR;       :
SIDLEY AUSTIN LLP; R.J. RUBLE;          :
GRANT THORNTON LLP; HILLWOOD            :
INVESTMENT FUND LLC; THOMSON            :
INVESTMENT FUND LLC; AND EPPING         :
INVESTMENT FUND LLC                     :
                                        :
                                        :
PETITION OF: ART SHAW                   :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.




                      [439 EAL 2014 and 440 EAL 2014] - 2